         Case 1:19-cr-00131-PAE Document 627 Filed 12/28/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        19 Cr. 131 (PAE)
                        -v-
                                                                           ORDER
 JUSTIN RIVERA and
 DWAYNE ANTHONY CONLEY,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

     The Court has received the attached letter from counsel for Dwayne Anthony Conley,

proposing an adjournment of Mr. Conley’s trial, presumably until the second quarter of 2021, in

light of developments regarding the COVID-19 pandemic. The Court will take up these issues at

the next scheduled call involving all counsel and the defendants, which is scheduled for Monday,

January 4, 2021, at 10:30 a.m. The Court would benefit from hearing the views of all parties on

this question, and from elaboration by counsel for Mr. Conley. It is not clear from the letter

received from Mr. Conley’s counsel whether counsel conferred with Government counsel, or

with counsel for co-defendant Justin Rivera, prior to proposing an adjournment; whether Mr.

Conley proposes an adjournment of the entire trial, or only the trial against him; or whether Mr.

Conley, who is detained pending trial, joins in the application for an adjournment made by his

counsel. The Court accordingly directs Government counsel to organize a conference call

tomorrow, December 29, 2020, among all counsel to discuss the range of issues raised by the

letter. The Court further directs that, by noon on Thursday, December 31, 2020, counsel for the

Government, and counsel for Mr. Rivera, separately file letters on the docket of this case setting

forth their views. The Court also invites counsel for Mr. Conley, by the same date and time, to
         Case 1:19-cr-00131-PAE Document 627 Filed 12/28/20 Page 2 of 4




submit a supplemental letter clarifying the scope of the adjournment request and whether Mr.

Conley joins in it. Courtesy copies of all such letters are to be contemporaneously emailed to the

Court’s chambers.

       SO ORDERED.

                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: December 28, 2020
       New York, New York




                                                2
           Case 1:19-cr-00131-PAE Document 627 Filed 12/28/20 Page 3 of 4
EPSTEIN & WEIL LLC
ATTORNEYS AT LAW                                                                         (212) 732-4888
225 Broadway                                                                             LLOYD EPSTEIN
New York, NY 10007                                                                       JUDITH H. WEIL



                                                                    December 28, 2020


    Via Electronic Mail EngelmayerNYSDChambers@nysd.uscourts.gov and ECF


    Hon. Paul A. Engelmayer
    Thurgood Marshall United States Courthouse
    Courtroom 305
    40 Foley Square New York, NY 10007

                                                  Re:     US v. Randall (Dwayne Conley)
                                                          19 CR 131 (PAE)

    Dear Judge Englemayer:


           This is to request an immediate telephone conference to discuss the possibility of
    adjourning Mr. Conley’s trial. The telephone conference should take place as quickly as
    possible so as to avoid the disclosure of 3500 material before another date is fixed.

            At the time the Southern District’s committee thought it would be safe to try the case
    on February 16, 2021, it could not have anticipated the drastic increase in the spread of the
    pandemic. It could not have anticipated that 63,000 Americans would die from COVID-19 in
    December, or that outbreaks would effectively close both the MCC and the MDC. It did not
    anticipate that millions of Americans would flaunt the CDC’s directive to refrain from
    traveling and partying during Christmas and New Year’s, making the prognosis for the next
    few weeks even more ominous. But on the positive side, no one anticipated such a rapid
    development of the vaccine, and the likelihood that despite the increase in immediate risk, we
    will be able to safely resume normal trials in the very near future.

            Given the increasing risk posed by the pandemic and the fact that the pandemic’s end
    appears to be in sight, a February 16, 2021 trial date risks much to gain little. I am personally
    uncomfortable working in the pens with Mr. Conley in the immediate aftermath of the
    predicted holiday spike and appearing in court in February. I believe that it is reasonable to
    conclude that the benefits of limited socialization for what we now know will be a relatively
    short duration outweigh its costs. I suspect that many potential jurors will reach the same
    conclusion, and that the venire reporting for jury duty in February will not be representative
    of the district’s population and will exclude those potential jurors who are most capable of
    patiently and rationally weighing opposing views. It is quite possible that Mr. Conley will file
    a motion seeking to adjourn the trial on the grounds that he cannot obtain a fair trial if we are
    forced to go forward in February.
       Case 1:19-cr-00131-PAE Document 627 Filed 12/28/20 Page 4 of 4
Hon. Paul A. Engelmayer
December 28, 2020
Page 2


        I recognize that this is a holiday week during which we are not scheduled to “meet.”
But it would be unfair for me not to bring this to the Court’s and the parties’ attention before
next week’s scheduled disclosure of 3500 material.


                                                      Sincerely

                                               Lloyd Epstein
                                                      Lloyd Epstein

LE:pc

cc      AUSA Benjamin Woodside Schrier (Benjamin.Schrier@usdoj.gov)
        AUSA Rushmi Bhaskaran (Rushmi.Bhaskaran@usdoj.gov>
        AUSA Daniel Harris Wolf (daniel.wolf@usdoj.gov)
        Anthony Cecutti (anthonycecutti@gmail.com)
        Jennifer Louis-Jeune (Jennifer@JLJlaw.com)
        (Via ECF and Email)

        Mr. Dwayne Anthony Conley
        (By Mail)
